DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
3.	Claims 1-2, 5, 8-11, 15, 17, 18, 20, 22-24, 28-32 are pending. Claims 1-2, 5, 8-11, 15, 17, 18, 20, 22-24, 28-32 are under examination on the merits. Claims 1, 2, 24, 31 are  amended. Claims 7, 26 are cancelled. Claim 32 is newly added. Claims 3-4, 6, 12-14, 16, 19, 21, 25, 27 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 5, 8-11, 15, 17, 18, 20, 22-24, 28-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Information Disclosure Statement
6.	The information disclosure statement submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 recites the limitation "wherein the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 5 is construed to recite “The composition of claim 32”.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5, 8,10, 18, 20, 22-24, 28-29, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over James M. Gallas (US Pub. No. 2005/0041299 A1; hereinafter “Gallas”) in view of Jones et al. (US Pat. No. 3,669,172 , hereinafter “Jones”) or Sawyer et al. (US Pat. No. 5,672,415, hereinafter ‘Sawyer”) as evidenced by Williams et al. (Contributions of Phenoxazone-Based Pigments to the Structure and Function of Nanostructured Granules in Squid Chromatophores, Langmuir 2016, 32, 3754−3759; hereinafter “Williams”). 

	Regarding claims 1-2,5,8,10,30-32: Gallas teaches a composition (Page 4, [0048]) comprising a solid, transparent and nondegradable matrix such PVA which has a refractive ∼70.8% reduction in diameter is accompanied by a loss in absorbance, indicating that the pigment has been successfully removed, Page 3756, left Col., 1st para, lines 9-14; Page 3755, Fig. 1(e), (f)). Gallas does not expressly teach the solid, transparent and nondegradable matrix comprises a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic particles within the fiber, and the solid, transparent and nondegradable matrix was formed by co-extruding the plurality of synthetic particles with polymer to form the melt-processed polymer fiber or being in the shape of a fiber, wherein the polymer is linear low-density polyethylene, nylon, polyurethane, silk, or polyester, and wherein the stabilizing material is polyurethane, polyester, polyethylene glycol or polymethacrylate.
	However, Jones teaches uniformly pigmented polyester compositions, which are homogeneous blends of unpigmented polyester and a polyethylene pigment concentrate composed of pigment highly dispersed in a mixture of low molecular weight polyethylene, high molecular weight, medium density polyethylene and a surfactant (Col. 1, lines 3-4; Col. 6, lines 4-22) with benefit of providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly colored fibers. Additionally, the fibers can be stretched without breakage to filaments of fine denier with excellent tenacities (Col. 5, lines 9-15). 

benefit of providing the high melt flow rate ethylene and propylene polymers enables the production of the conjugate spunbond microfilaments and enhances crimpability of the microfilaments, thereby improving the bulk of the nonwoven webs and enabling the production of lower density nonwoven webs. In addition, the microfilaments provide a web having uniform fiber coverage. Accordingly, the conjugate spunbond web has highly improved properties, e.g., softness, uniform fiber coverage and hand as well as improved fluid handling properties. Furthermore, it has been found that the high melt flow rate ethylene and propylene polymer compositions can be melt-processed at lower temperatures than conventional ethylene and propylene polymers for spunbond fibers. The processability of the component polymers at low melt-processing temperatures is highly desirable since the low processing temperature significantly abates problems associated with the melt-processing and quenching steps of spunbond fiber web production processes, e.g., thermal degradation of the polymers and undesirable roping of spun filaments (Col. 3, lines 53-67 to Col. 4, lines 1-6). 
	In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Gallas, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or natural particles within the fiber as taught by Jones, and would have been motivated to do so with reasonable expectation that this would result in providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly 
In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Gallas, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or natural particles within the fiber as taught by Sawyer, and would have been motivated to do so with reasonable expectation that this would result in providing the high melt flow rate ethylene and propylene polymers enables the production of the conjugate spunbond microfilaments and enhances crimpability of the microfilaments, thereby improving the bulk of the nonwoven webs and enabling the production of lower density nonwoven webs. In addition, the microfilaments provide a web having uniform fiber coverage. Accordingly, the conjugate spunbond web has highly improved properties, e.g., softness, uniform fiber coverage and hand as well as improved fluid handling properties. Furthermore, it has been found that the high melt flow rate ethylene and propylene polymer compositions can be melt-processed at lower temperatures than conventional ethylene and propylene polymers for spunbond fibers. The processability of the component polymers at low melt-processing temperatures is highly desirable since the low processing temperature significantly abates problems associated with the melt-processing and quenching steps of spunbond fiber web production processes, e.g., thermal degradation of the polymers and undesirable roping of spun filaments as suggested by Sawyer (Col. 3, lines 53-67 to Col. 4, lines 1-6). 

Regarding claim 18: Gallas teaches the composition (Page 4, [0048]), wherein the composition is a broad-spectrum absorber (Page 2, [0029], Fig. 6). 
Regarding claims 20, 22: Gallas teaches a sensor comprising the recited composition, wherein the composition is positioned to allow physical contact with a sample, wherein the sensor responds to changes solar light (Page 1, [0010]-[0011];  Page 2, [0018]). 

Regarding claim 23: Gallas teaches a color-changing composition comprising the recited composition, wherein the color-changing composition changing its color in response to solar light (Page 1, [0010]-[0011];  Page 2, [0018]). 

Regarding claims 5,24: The disclosure of Gallas is adequately set forth in paragraph above and is incorporated herein by reference. Gallas does not expressly teach a textile material comprising the composition prepared by coextruding the composition with a polymer, wherein the polymer is linear low-density polyethylene, nylon, polyurethane, silk, or polyester.
However, Jones teaches uniformly pigmented polyester compositions, which are homogeneous blends of unpigmented polyester and a polyethylene pigment concentrate composed of pigment highly dispersed in a mixture of low molecular weight polyethylene, high molecular weight, medium density polyethylene and a surfactant (Col. 1, lines 3-4; Col. 6, lines 4-22) with benefit of providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly colored fibers. Additionally, the fibers can be stretched without breakage to filaments of fine denier with excellent tenacities (Col. 5, lines 9-15). 
	Alternatively, Sawyer teaches a lofty, low-density nonwoven web which contains pneumatically drawn, crimped microfilaments, and the microfilaments are multicomponent conjugate filaments, wherein the multicomponent conjugate filaments contain an ethylene polymer component and a propylene polymer component, although the conjugate filaments may contain alternative and/or additional polymer components that are selected from a wide variety of fiber-forming polymers (Col. 3, lines 25-34; Col. 4, lines 44-67 to Col. 5, lines 1-10) with 

	In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Gallas, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or natural particles within the fiber as taught by Jones, and would have been motivated to do so with reasonable expectation that this would result in providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly colored fibers. Additionally, the fibers can be stretched without breakage to filaments of fine denier with excellent tenacities as suggested by Jones (Col. 5, lines 9-15). 
In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Gallas, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or 

	Regarding claim 28: Gallas teaches a coating comprising the composition (Page 2, [0031], Fig. 8). 

	Regarding claim 29: Gallas teaches a film comprising the composition (Page 4, [0048], Example 3).  

11.	Claims 9, 17 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over James M. Gallas (US Pub. No. 2005/0041299 A1; hereinafter “Gallas”) in view of Jones et al. (US Pat. No. 3,669,172 , hereinafter “Jones”) or Sawyer et al. (US Pat. No. 5,672,415, hereinafter ‘Sawyer”) as evidenced by Williams et al. (Contributions of Phenoxazone-Based Pigments to et al. (US Pub. No. 2008/0026221 A1, hereinafter  “Vincent’). 

Regarding claims 9,17:  The disclosure of Gallas in view of Jones or Sawyer is adequately set forth in paragraph 10 above and is incorporated herein by reference. Gallas in view of Jones or Sawyer does not expressly teach each synthetic particle is polymer encapsulated, wherein the synthetic particle comprises polystyrene having sizes from about 1 to 100 microns.
However, Vincent teaches polymer-encapsulated pigments such as polystyrene--encapsulated pigment (Page 7, [0050]; Page 8, [0053], Example 4) having sizes from about 10 nm to 10 µm (Page 1, [0008]) with benefit of providing continued need for development of pigment- and polymeric material-containing ink composition that are reliable, and which have acceptable image quality and film forming properties (Page 1, [0004]). 
In an analogous art of polymer-encapsulated pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the synthetic particles by Gallas, so as to include each synthetic particle is polymer encapsulated, wherein the synthetic particle comprises polystyrene having sizes from about 1 to 100 microns as taught by Vincent, and would have been motivated to do so with reasonable expectation that this would result in providing continued need for development of pigment- and polymeric material-containing ink composition that are reliable, and which have acceptable image quality and film forming properties as suggested by Vincent (Page 1, [0004]). 

12.	Claims 11,15 are rejected under 35 U.S.C. 103 as being unpatentable over James M. Gallas (US Pub. No. 2005/0041299 A1; hereinafter “Gallas”) in view of Jones et al. (US Pat. No. et al. (US Pat. No. 5,672,415, hereinafter ‘Sawyer”) as evidenced by Williams et al. (Contributions of Phenoxazone-Based Pigments to the Structure and Function of Nanostructured Granules in Squid Chromatophores, Langmuir 2016, 32, 3754−3759; hereinafter “Williams”) as applied to claim 1 above, and further in view of Thomas Howard Ferrigno (US Pat. No. 3,899,346, hereinafter  “Ferrigno’). 

Regarding claims 11,15 : The disclosure of Gallas in view of Jones or Sawyer  is adequately set forth in paragraph 10 above and is incorporated herein by reference. Gallas in view of Jones or Sawyer does not expressly teach the stabilizing material is a metal, metalloid, metal oxide, polymer, or bare mineral which has a refractive index larger than 1.45.
	However, Ferrigno teaches white and other colored pigmentary compositions (Col. 1, lines 50-53) are produced by mixing a major portion of a comminuted anhydrous mineral  possessing a relatively low refractive index with a minor portion of one or more inorganic opacifying and colorant agents having high refractive indices from about 1.47 to 1.74 together with an inorganic binder (Col. 1, lines 64-67 to Col. 2, lines 1-10; Col. 2, lines 17-34). These materials are formed into agglomerates containing numerous particles bonded together by a calcining operation to providing a pigmentary product having high reflectance and opacity but a specific gravity lower than that of its constituents and possessing limited water absorption (Col. 1, lines 36-47). 
In an analogous art of stabilizing material for pigment composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the stabilizing material by Gallas, so as to include the stabilizing material such as silica as taught by Ferrigno, and would have been motivated to do so with reasonable expectation that this would result in providing a pigmentary product having high reflectance and opacity but a specific gravity lower than that of its . 

13.	Claims 1-2, 5, 8, 10-11, 17, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rathschlag et al. (US Pat. No. 7,365,109, hereinafter “Rathschlag”) in view of  Uchikuga et al. (EP 1038516, hereinafter “Uchikuga”) and Jones et al. (US Pat. No. 3,669,172 , hereinafter “Jones”) or Sawyer et al. (US Pat. No. 5,672,415, hereinafter ‘Sawyer”) as evidenced by Tsentalovich et al. (Investigative Ophthalmology & Visual Science 2011 52(10):7687-7696), and Ito et al. (US Pub. No. 2009/0030108, hereinafter “Ito”). 

Regarding claims 1-2, 5, 8,10-11,17,30-32: Rathschlag teaches the generation of granules of solid coloring compounds (Col. 1, lines 4-9). Here their granulation technique is taught to alleviate issues with integrating powders in to liquid compositions as well as the desire to provide homogenous distribution of these powders when the provide coloration (Col. 1, lines 10-17). Examples employ the granule in topical compositions such as a shower gel (Col. 17, lines 10-52, Example 18). A granule example combines the colorant powder with a resin such as polyester or polyurethane (Col. 3, lines 49-61), and polyethylene glycol (i.e., stabilizing agent) (Col. 7, lines 40-65, Example 1;  Col. 17, claim 1; Col. 18, Claims 5 & 8). Polyethylene glycol has a refractive index of 1.46 (see Ito, Page 8, [0109]). The granules are sized at 0.1 to 6 mm (Col. 6, lines 58-62). Rathschlag does not expressly teach i) a plurality of synthetic particles, each synthetic particle consisting of  one or more aggregates consisting of a pigment selected from phenoxazone, phenoxazine, and a derivate or precursor thereof, and ii) the solid, transparent and nondegradable matrix comprises a melt-processed polymer fiber or being in the shape of a fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic particles within the fiber, and the solid, transparent and nondegradable matrix was formed by co-extruding the plurality of synthetic particles with polymer to form the melt-processed polymer 
Referring to i), Uchikuga teaches the exploitation of the melanogenesis pathway in skin to generate a brown pigment for skin from a topical composition (Page 2, [0001]; Page 6, [0029]-[0030]). Here the topical composition, envisioned in cream form, includes kynurenine or its derivative in the form of 3-hydroxykynurenine as the active (Pages 6-7, [0030]-[0032]). These compounds react via oxidation with tyrosinase found in skin to generate non-black melanin pigments that include xanthommatin (Page 8, [0044]-[0045];  Page 4, [0023], Example 1; Page 9, Claim 1; Page 10, Claims 3-4). The proportion of these compounds is 0.08 to 3 wt% (Page 7, [0038]). Tsentalovich teaches kynurenine and 3-hydroxykynurenine are UV filters/ absorbers, thus a composition that contains them is a UV absorbing composition. These actives are mixed homogenously into an oil mixture suggesting that they are not soluble in the oils and remain solids (Page 8, [0044]-[0045])). 
Referring to ii) Jones teaches uniformly pigmented polyester compositions, which are homogeneous blends of unpigmented polyester and a polyethylene pigment concentrate composed of pigment highly dispersed in a mixture of low molecular weight polyethylene, high molecular weight, medium density polyethylene and a surfactant (Col. 1, lines 3-4; Col. 6, lines 4-22) with benefit of providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly colored fibers. Additionally, the fibers can be stretched without breakage to filaments of fine denier with excellent tenacities (Col. 5, lines 9-15). 
	Alternatively, Sawyer teaches a lofty, low-density nonwoven web which contains pneumatically drawn, crimped microfilaments, and the microfilaments are multicomponent conjugate filaments, wherein the multicomponent conjugate filaments contain an ethylene polymer component and a propylene polymer component, although the conjugate filaments may 
benefit of providing the high melt flow rate ethylene and propylene polymers enables the production of the conjugate spunbond microfilaments and enhances crimpability of the microfilaments, thereby improving the bulk of the nonwoven webs and enabling the production of lower density nonwoven webs. In addition, the microfilaments provide a web having uniform fiber coverage. Accordingly, the conjugate spunbond web has highly improved properties, e.g., softness, uniform fiber coverage and hand as well as improved fluid handling properties. Furthermore, it has been found that the high melt flow rate ethylene and propylene polymer compositions can be melt-processed at lower temperatures than conventional ethylene and propylene polymers for spunbond fibers. The processability of the component polymers at low melt-processing temperatures is highly desirable since the low processing temperature significantly abates problems associated with the melt-processing and quenching steps of spunbond fiber web production processes, e.g., thermal degradation of the polymers and undesirable roping of spun filaments (Col. 3, lines 53-67 to Col. 4, lines 1-6). 
	In an analogous art of composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition colorant powder by Rathschlag, so as to include a plurality of synthetic particles, wherein each synthetic particle consisting of  one or more aggregates consisting of a pigment selected from phenoxazone,  phenoxazine, and a derivate or precursor thereof as taught by Uchikuga, and would have been motivated to do so with reasonable expectation that this would result in providing  a cosmetic for outdoor use, which is preferable particularly for use at places under exposure to much ultraviolet ray, such as outdoor and which can prevent or suppress the generation of black melanin as suggested by Uchikuga (Page 2, [0001]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select kynurenine or 3-hydroxykynurenine as the 
In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition colorant powder by Rathschlag, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or natural particles within the fiber as taught by Jones, and would have been motivated to do so with reasonable expectation that this would result in providing compositions by being uniform, homogeneous blends which are free of aggregates and can be melt spun readily into uniformly colored fibers. Additionally, the fibers can be stretched without breakage to filaments of fine denier with excellent tenacities as suggested by Jones (Col. 5, lines 9-15). 
In an analogous art of a melt-processed polymer fiber, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition colorant powder by Rathschlag, so as to include a melt-processed polymer fiber, wherein the melt-processed polymer fiber contains the plurality of synthetic or natural particles within the fiber as taught by Sawyer, and would have been motivated to do so with reasonable expectation that this would result in providing the high melt flow rate ethylene and propylene polymers enables the production of the conjugate spunbond microfilaments and enhances crimpability of the microfilaments, thereby improving the bulk of the nonwoven webs and enabling the production of lower density nonwoven webs. In addition, the microfilaments provide a web having uniform fiber coverage. Accordingly, the conjugate spunbond web has highly improved properties, e.g., softness, uniform fiber coverage . 

Response to Arguments
14.	 Applicant’s arguments with respect to claims 1-2, 5, 8-11, 15, 17, 18, 20, 22-24, 28-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/27/2021